Sandler, J. P. (concurring).
The defendant was convicted of robbery in the first degree after a jury trial in which it was clearly established that he had been identified under nonsuggestive circumstances, within a few minutes after the robbery, as one of two robbers, by a complainant who had given an exceptionally precise and detailed description of his assailants. In addition, the testimony concerning the unexpected encounter that led to defendant’s identification and arrest could reasonably have been interpreted by the jury as proving that the defendant recognized the complainant prior to the identification. In short, notwithstanding the complainant’s belated and highly suspect recantation, in which he returned to the witness stand as a defense witness (after having previously identified the defendant in court) to declare that the defendant was not one of the robbers, the evidence of guilt was very strong. H In light of the strength of the evidence, we are not persuaded that reversal of the conviction is required by the undoubted error that occurred when, over timely objection, evidence was elicited that the defendant’s sister, observing him in the custody of security personnel and police officers, said: “Oh, no, not again. What did you do this time?” Viewed in context, this clearly inadmissible testimony seems to us more likely to have been understood by the jury as a reference to some prior youthful mischief rather than as evidence of previous criminality comparable to that for which the defendant was on trial. On balance, we see no rational possibility, much less a significant probability, that the error affected the outcome of the trial. (See People v Crimmins, 36 NY2d 230, 241, 242.) 11 Turning to the issue addressed at length in the concurring opinion, we agree that it was error, although not objected to by defense counsel, to have elicited from the Assistant District Attorney who had interviewed the recanting witness his statements to the defense counsel that “I indicated I had interest in only that the right person be prosecuted for this *720crime”, and that “if this is what the situation is that he’s not certain of him and he truly feels this, I mean, I might even make a recommendation to dismiss the case”. We see no reason to doubt that in the interview with the witness, conducted with court permission after the witness’ direct examination as a defense witness, the District Attorney was in fact acting in good faith in discharging his professional obligation to make sure that it was appropriate to continue with the prosecution in light of the change of position by the complaining witness, and we understand that it may well have been felt appropriate under the circumstances to make clear to the jury the good-faith nature of that interview. Nonetheless the effect of the quoted language was to convey to the jury the opinion of the District Attorney on issues critical to the case, and the possible prejudice inherent in that aspect of the testimony seems to us clearly to have outweighed any possible legitimate probative purpose. We note, however, that in defense counsel’s cross-examination of the Assistant District Attorney he, presumably for reasons of trial strategy, deliberately elicited from the witness explicitly that which was implicit in the quoted testimonj'. Apart from this aspect of the testimony, which was not objected to and does not seem to us to invite our interest of justice jurisdiction (CPL 470.15, subd 3, par [c]), we see no error in the rest of the testimony of the Assistant District Attorney. 11 Although it is true that the complaining witness’ recantation had been severely undermined by the trial prosecutor’s cross-examination, the fact remains that the witness persisted in testifying, in apparent contradiction to what he had told the Assistant District Attorney during the interview, that he was at almost all times uncertain of the identification, and that he gave other answers with regard to the interview not consistent with the account of the interview thereafter given in rebuttal by the Assistant District Attorney. In short, there was an appropriate probative purpose in eliciting from the Assistant District Attorney who had conducted the interview his significantly different version of what the witness said during the interview, since the testimony was clearly relevant to the question of whether the recantation was genuine or had been occasioned by the disquiet of the complaining witness at multiple approaches to members of his immediate family by the defendant’s mother. As to whether or not testimony should have been permitted in narrative form, we think that presented an issue addressed to the discretion of the Trial Judge, and we perceive no error in his overruling the somewhat belated objections to the form of the testimony.